Title: To Benjamin Franklin from Charles-Eléonor Dufriche de Valazé, 14 January 1784
From: Dufriche de Valazé, Charles-Eléonor
To: Franklin, Benjamin


          
            
            à paris hotel d’orléans Rue du parc Royal Le 14 jer 1784.
            Monsieur
          
          J’ai l’honneur de vous demander une Entrevue, pour avoir celui de vous remettre un Exemplaire du livre intitulé loix pénales que je viens de dédier à Monsieur frere du Roi. Je vous prierai d’En faire passer un Exemplaire au Congrès d’amérique. J’ai la glorieuse Espérance de Contribuer à la perfection des loix de ce pays.
          Je suis avec un profond Respect, Monsieur, Votre très humble Et très obéissant serviteur
          
            Dufriche De valazé
          
        